Case 14-37455        Doc 82     Filed 03/05/19     Entered 03/05/19 13:17:56          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-37455
         Michael G Meyer

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/15/2014.

         2) The plan was confirmed on 03/20/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 03/19/2018.

         5) The case was converted on 02/21/2019.

         6) Number of months from filing to last payment: 51.

         7) Number of months case was pending: 53.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,700.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-37455       Doc 82        Filed 03/05/19    Entered 03/05/19 13:17:56                 Desc         Page 2
                                                   of 3



 Receipts:

        Total paid by or on behalf of the debtor               $44,840.00
        Less amount refunded to debtor                             $12.15

 NET RECEIPTS:                                                                                    $44,827.85


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $2,685.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                       $2,216.93
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,901.93

 Attorney fees paid and disclosed by debtor:                 $1,315.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal      Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 CACH LLC                         Unsecured         483.00        482.51           482.51           0.00       0.00
 CAPITAL ONE BANK USA             Unsecured      3,014.00       3,014.61         3,014.61          23.16       0.00
 FREEDOM MORTGAGE CORP            Secured       26,823.10     26,823.10        26,823.10      26,823.10        0.00
 FREEDOM MORTGAGE CORP            Secured             0.00          0.00             0.00           0.00       0.00
 ILLINOIS DEPT OF REVENUE         Priority            0.00      2,068.00         2,068.00      2,068.00        0.00
 ILLINOIS DEPT OF REVENUE         Unsecured            NA         243.12           243.12           0.00       0.00
 INTERNAL REVENUE SERVICE         Priority            0.00      2,847.06         2,847.06      2,847.06        0.00
 INTERNAL REVENUE SERVICE         Unsecured            NA         856.68           856.68           0.00       0.00
 AT&T/AFNI                        Unsecured         160.00           NA               NA            0.00       0.00
 ATG CREDIT/WINFIELD RADIOLOGY    Unsecured          51.00           NA               NA            0.00       0.00
 CHASE                            Unsecured     13,305.00            NA               NA            0.00       0.00
 CHASE                            Unsecured      3,205.00            NA               NA            0.00       0.00
 CHASE AUTO                       Unsecured           0.00           NA               NA            0.00       0.00
 GMAC MORTGAGE                    Unsecured           0.00           NA               NA            0.00       0.00
 HARRIS NA/BMO HARRIS BANK        Unsecured           0.00           NA               NA            0.00       0.00
 MERCHANTS CR/CENTRAL DUPAGE      Unsecured      1,004.00            NA               NA            0.00       0.00
 MID AMER FSL                     Unsecured           0.00           NA               NA            0.00       0.00
 SEARS/CBNA                       Unsecured         482.00           NA               NA            0.00       0.00
 SPECIALIZED LOAN SERVICES        Unsecured      7,458.00            NA               NA            0.00       0.00
 SPECIALIZED LOAN SERVICING LLC   Secured        7,638.31       7,638.31         7,638.31      7,638.31     526.29




UST Form 101-13-FR-S (9/1/2009)
Case 14-37455        Doc 82      Filed 03/05/19     Entered 03/05/19 13:17:56             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                   $7,638.31          $7,638.31           $526.29
       Mortgage Arrearage                                $26,823.10         $26,823.10             $0.00
       Debt Secured by Vehicle                                $0.00              $0.00             $0.00
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $34,461.41         $34,461.41           $526.29

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $4,915.06          $4,915.06              $0.00
 TOTAL PRIORITY:                                          $4,915.06          $4,915.06              $0.00

 GENERAL UNSECURED PAYMENTS:                              $4,596.92             $23.16              $0.00


 Disbursements:

         Expenses of Administration                             $4,901.93
         Disbursements to Creditors                            $39,925.92

 TOTAL DISBURSEMENTS :                                                                     $44,827.85


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 03/05/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
